Per Curiam.

Although a majority of the members of this court are of the opinion that Sections 5356 and *5941078-36, General Code, are unconstitutional, two members of the court do not concur in that view.
Section 2, Article IV of the Constitution, provides in part: “No law shall be held unconstitutional and void by the Supreme Court without the concurrence of at least all but one of the judges, except in the affirm-, anee of a judgment of the Court of Appeals declaring a law unconstitutional and void.” The instant cases do not involve a judgment of that court declaring a law unconstitutional.
Five members of this court not being a sufficient number to declare Sections 5356 and 1078-36, General Code, unconstitutional, the real property in question is exempt from taxation.

Decision affirmed.

Zimmerman and Taft, JJ., concur.
Montgomery, J., of the Fifth Appellate District, sitting by designation in place of Stewart, J.